News Release FOR IMMEDIATE RELEASE Media Contact: Brenda Stewart Director, Marketing Communications 773.726.8901 | brenda.stewart@merge.com MERGE HEALTHCARE SETS RECORD PRO FORMA SALES OF $65.1M IN FOURTH QUARTER Achieves full year 2011 revenue and EBITDA plan Chicago, IL (February 15, 2012) Merge Healthcare (NASDAQ: MRGE), a leading provider of enterprise imaging and interoperability solutions, today announced its financial and business results for the fourth quarter and full year of 2011. “2011 was a transformational and successful year for Merge,” said Jeff Surges, CEO of Merge Healthcare.“Our efforts over the past twelve months clearly demonstrate the increasing reliance upon Merge to solve some of healthcare IT’s toughest challenges – from image interoperability to enterprise-wide imaging to Meaningful Use.Our fourth quarter and full year results illustrate the ‘planned progress’ we set out to achieve, as well as a trend of increasing revenue quarter over quarter throughout the year." Financial Highlights: -Revenue grew to $64.1 million ($65.1 million on a pro forma basis) in the quarter, compared to $46.2 million ($51.1 million on a pro forma basis) in the fourth quarter of 2010 - an increase of 39%. -Adjusted EBITDA was $15.1 million, representing 23% of pro forma revenue in the quarter compared to $13.3 million and 26% in the fourth quarter of 2010. Business Highlights: -Signed iConnect contract with Cincinnati Children’s Hospital, the nation’s #3 pediatric hospital, increasing Merge iConnect client base to 42. -Extended enterprise-wide imaging partnerships with large healthcare organizations such as DuPage Medical Group, one of the largest medical groups in the country, and Southern Illinois Healthcare, a prominent system consisting of six hospitals and healthcare clinics. -Executed 16 contracts for Merge Healthcare’s Meaningful Use (MU) platform within Radiology and Orthopaedics, bringing total MU client base to 77. Quarter Results: Results compared to the same quarter in the prior year on a GAAP basis are as follows (in millions, except per share data): Q4 2011 Q4 2010 Net sales $ $ Operating income Net income (loss) available to common shareholders* ) Net income (loss) per diluted share $ ) $ Cash balance at period end $ $ Cash from business operations** *Net income (loss) available to common shareholders includes a one-time non-cash tax benefit of $14.1 million in the fourth quarter of 2010, compared to no such benefit in the fourth quarter of 2011. **See table at the back of this earnings release. Pro forma results and other, non-GAAP measures compared to the same quarter in the prior year are as follows (in millions, except percentages and per share data): Q4 2011 Q4 2010 Pro forma results Net sales $ $ Adjusted net income Adjusted EBITDA Adjusted net income per diluted share $ $ Adjusted EBITDA per diluted share $ $ Non-GAAP and other measures Recurring revenue as % of net sales ~55.0% ~65.0% Non-recurring backlog at period end $ $ Days sales outstanding 96 Reconciliation of GAAP net income to adjusted net income and adjusted EBITDA is included after the financial information, below. Explanation of Non-GAAP Financial Measures Merge Healthcare reports its financial results in accordance with generally accepted accounting principles, or GAAP. This press release includes certain non-GAAP financial measures to supplement its GAAP information. Non-GAAP measures are not an alternative to GAAP and may be different from non-GAAP measures used by other companies. A quantitative reconciliation of GAAP net income available to common shareholders to adjusted net income and adjusted EBITDA is included after the financial information included in this press release. Management believes that the presentation of non-GAAP results, when shown in conjunction with corresponding GAAP measures, provides useful information to it and investors regarding financial and business trends related to results of operations, because certain charges, costs and expenses reflect events that are not essential to recurring business operations. In addition, management believes these non-GAAP measures provide investors useful information regarding the underlying performance of the post-acquisition business operations when compared to the pre-acquisition results of Merge and any significant acquired company.Purchase accounting Page 2 adjustments made in accordance with GAAP can make it difficult to make meaningful comparisons of the underlying operations of the business without considering the non-GAAP adjustments that are provided and discussed herein. Further, management believes that these non-GAAP measures improve its and investors’ ability to compare Merge’s financial performance with other companies in the technology industry. Management also uses financial statements that exclude these charges, costs and expenses for its internal budgets.While GAAP results are more complete, these supplemental metrics are offered since, with reconciliations to GAAP, they may provide greater insight into our financial results.
